--------------------------------------------------------------------------------

Exhibit 10.01


EQUITY PURCHASE AGREEMENT


This Equity Purchase Agreement (this “Agreement”) is entered into as of August
4, 2019 by and among ACM Research, Inc., a Delaware corporation (the
“Company”), and the several stockholders of the Company party hereto (each a
“Holder” and collectively, the “Holders”).


A.          The Holders own, or have the right to acquire pursuant to
outstanding, vested options, shares of the Company’s Class A common stock,
$0.0001 par value per share (“Shares”).


B.          The Company proposes to conduct a public offering of Shares (the
“Offering”) pursuant to an underwriting agreement (the “Underwriting
Agreement”) to be entered into between the Company and Stifel, Nicolaus &
Company, Incorporated, as representative of the underwriters named therein and,
pursuant to the Underwriting Agreement, proposes to grant the Underwriters a
30-day over-allotment option to purchase additional Shares in a number not
greater than 15% of the Shares to be offered in the Offering (the
“Over-Allotment Shares”).


C.          To the extent any Over-Allotment Shares are issued and sold to the
Underwriters in accordance with the Underwriting Agreement, the parties to this
Agreement intend that the Company apply its proceeds, net of underwriting
discount, from the sale of such Over-Allotment Shares to repurchase from the
Holders an aggregate number of Shares (“Repurchase Shares”) equal to the number
of Over-Allotment Shares issued, at a purchase price per share  equal to the
public offering price per share paid to the Company to acquire the
Over-Allotment Shares, net of underwriting discount (the “Purchase Price”), and
otherwise in accordance with the terms of this Agreement.


Now, Therefore, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and intending to be legally bound
hereby, the parties hereto agree as follows:


1.          Repurchases.


(a)          At or before each closing held under the Underwriting Agreement for
the issuance and sale by the Company of any Over-Allotment Shares to the
Underwriters (each an “Over-Allotment Closing”), the Company shall provide
written notice (a “Repurchase Notice”) to each Holder of:




(i)
the number of Repurchase Shares that the Company will purchase from such Holder
as the result of the Company’s sale of Shares in connection with such
Over-Allotment Closing, as determined in accordance with Schedule I to this
Agreement, and





(ii)
a time and date, which date shall be no earlier than three calendar days after
delivery of such notice and no later than five calendar days after the date of
such Over-Allotment Closing, at which, subject to satisfaction or waiver of the
conditions set forth herein, each Holder shall transfer, assign, sell and convey
to the Company all of such Holder’s right, title and interest in and to, and the
Company shall purchase, the number of Repurchase Shares specified in the
Repurchase Notice (each a “Repurchase Closing”)



(b)          Each Repurchase Closing shall take place remotely via the exchange
of documents and signatures at the time and on the date specified in the
applicable Repurchase Notice. At a Repurchase Closing:




(i)
each Holder shall deliver to the Company a duly executed stock power relating to
the Holder’s Repurchase Shares to be sold, together with such other documents or
instruments as the transfer agent for the Shares may request (which request may
include a requirement that transfer forms be medallion guaranteed) to effect the
transfer of such Repurchase Shares to the Company; and





(ii)
the Company agrees to pay to each such Holder, by either wire transfer (in
accordance with written instructions to be provided by the Holder) or check at
the election of the Company, an amount in cash (U.S. dollars, unless otherwise
expressly agreed upon in writing by the Company and the Holder) equal to the
number of Repurchase Shares being sold by the Holder multiplied by the Purchase
Price.





1

--------------------------------------------------------------------------------


(c)          Each Holder agrees to pay all stamp, stock transfer and similar
duties, if any, in connection with its sale of Repurchase Shares to the Company
in accordance with this Agreement. The Company shall have the right to withhold
from any amount payable pursuant to Section 1(b)(ii) any federal, state, local
or other taxes in order for the Company to satisfy any withholding tax
obligation it may have under any applicable law or regulation. The Company and a
Holder may agree that the Company shall withhold additional amounts from the
payment to be made by the Company pursuant to Section 1(b)(ii), including to
offset the exercise price of stock options being exercised in connection with
the sale of Repurchase Shares hereunder or to make a repayment of indebtedness
of the Holder to the Company that is a condition to the proposed sale of
Repurchase Shares hereunder.


2.          Representations and Warranties of the Company.


The Company hereby represents and warrants to each Holder, as of the date of
this Agreement and the date of any Repurchase Closing, as follows:


(a)          Existence and Power. The Company has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Delaware, with the requisite corporate power and authority to execute
and deliver this Agreement and consummate the transactions and perform each of
its obligations hereunder.


(b)          Authority; Enforceability. The execution and delivery of this
Agreement by the Company and the consummation by the Company of each of the
transactions and the performance by the Company of each of its obligations
contemplated hereby have been duly and properly authorized by all necessary
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and constitutes the valid and legally
binding obligation of the Company, enforceable against it in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(c)          No Conflicts. The compliance by the Company with this Agreement and
the consummation of the transactions herein contemplated will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject, or (ii) violate any provision of the certificate of
incorporation or by-laws, as applicable, of the Company, except, in the case of
clause (i), as would not reasonably be expected to have a material adverse
effect on the financial position, stockholders’ equity or results of operations
of the Company, taken as a whole, in the case of each such clause, after giving
effect to any consents, approvals, authorizations, orders, registrations,
qualifications, waivers and amendments as will have been obtained or made as of
the date of Closing; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution, delivery and performance by the Company
of its obligations under this Agreement, including the consummation by the
Company of the transactions contemplated by this Agreement, except where the
failure to obtain or make any such consent, approval, authorization, order,
registration or qualification would not reasonably be expected to have a
material adverse effect on the financial position, stockholders’ equity or
results of operations of the Company.




2

--------------------------------------------------------------------------------


3.          Representations and Warranties of the Holders.


Each Holder, severally but not jointly, represents and warrants to the Company,
as of the date of this Agreement and the date of any Repurchase Closing at which
such Holder sells Repurchase Shares,  as follows:


(a)          Enforceability. This Agreement has been duly executed and delivered
by such Holder and constitutes the valid and legally binding obligation of such
Holder, enforceable against such Holder in accordance with its terms, subject,
as to enforceability, to bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditors’
rights and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


(b)          No Conflicts. The sale of the Repurchase Shares to be sold by such
Holder hereunder and the compliance by such Holder with all of the provisions of
this Agreement and the consummation of the transactions contemplated herein (i)
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which such
Holder is a party or by which such Holder is bound or to which any of the
property or assets of such Holder is subject, (ii) nor will such action result
in any violation of the provisions of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
such Holder or the property of such Holder; except in the case of clause (i) or
clause (ii), for such conflicts, breaches, violations or defaults as would not
impair in any material respect the consummation of such Holder’s obligations
hereunder.


(c)          Ownership of Repurchase Shares. As of the date hereof and
immediately prior to the delivery of Repurchase Shares to the Company at a
Repurchase Closing, such Holder is and will be the record and beneficial owner
of the Repurchase Shares set forth opposite such Holder’s name on Schedule I
hereto with full dispositive power thereover, and holds, and will hold, such
Repurchase Shares free and clear of all mortgages, pledges, security interests,
liens, claims, encumbrances, equities or other restrictions. Upon payment for
the Repurchase Shares to be sold by such Holder in accordance with the terms and
conditions of this Agreement, the Company will acquire good and valid title to
such shares free and clear of all mortgages, pledges, security interests, liens,
claims, encumbrances, equities or other restrictions.


(d)          Independent Investigation. Such Holder has received all of the
information that it considers necessary or appropriate for deciding whether to
sell the Repurchase Shares and has had the opportunity to ask questions and
receive answers from the Company. Such Holder has the requisite knowledge,
sophistication and experience in order to fairly evaluate a disposition of the
Repurchase Shares to be sold by such Holder hereunder, including the risks
associated therewith.


4.          Conditions to Closing.


(a)          Conditions to Obligations of the Company. The obligation of the
Company to purchase the Repurchase Shares from a Holder at a Repurchase Closing
hereunder is subject to the satisfaction or waiver on or prior to the Closing
Date of each the following conditions:


(i)          No action, claim, suit, hearing, complaint, demand, injunction,
litigation, judgment, arbitration, order, decree, ruling or governmental
investigation or proceeding shall be pending or threatened by any Governmental
Entity, and no such Governmental Entity shall have issued any injunction,
judgment or order, which shall remain in effect, that would prevent the
consummation of the transactions contemplated hereby. As used herein, the term
“Governmental Entity” means any agency, bureau, commission, authority,
department, official, political subdivision, tribunal or other instrumentality
of any government, whether (A) regulatory, administrative or otherwise; (B)
federal, state or local; or (C) domestic or foreign.




3

--------------------------------------------------------------------------------


(ii)          The representations and warranties of such Holder contained in
this Agreement and in any other writing delivered by such Holder pursuant hereto
shall be true and correct in all material respects on and as of the date hereof
and on and as of the Repurchase Closing, as applicable, as though made on and as
of such date.


(iii)          The Company and the Underwriters shall have entered into the
Underwriting Agreement and the Underwriters shall have exercised the
Over-Allotment Option.


(b)          Conditions to Obligations of Holders. The obligation of each Holder
to sell Repurchase Shares at a Repurchase Closing hereunder is subject to the
satisfaction or waiver at or prior to the Repurchase Closing of each the
following conditions:


(i)          No action, claim, suit, hearing, complaint, demand, injunction,
litigation, judgment, arbitration, order, decree, ruling or governmental
investigation or proceeding shall be pending or threatened by any Governmental
Entity, and no such Governmental Entity shall have issued any injunction,
judgment or order, which shall remain in effect, that would prevent the
consummation of the transactions contemplated hereby.


(ii)          The Company shall have performed in all material respects all of
its obligations hereunder required to be performed by it on or prior to the
Closing Date.


(iii)          The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects on and as of
the date hereof and at and as of the Repurchase Closing, as though made on and
as of such date.


5.          Governmental Filings. Each Holder shall make all filings with any
Governmental Entity required by such Holder in connection with the execution and
delivery by such Holder of this Agreement and the consummation by such Holder of
the transactions contemplated hereby, including all filings with the Securities
and Exchange Commission required pursuant to the Securities Exchange Act of
1934, as amended.


6.          General Provisions.


(a)          Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, and supersedes,
terminates, and replaces all prior or contemporaneous negotiations,
representations, understandings, discussions, offers, and agreements, written or
oral, between the parties regarding such subject matter, including the Equity
Purchase Agreement dated June 24, 2019 by and among the parties to this
Agreement.


(b)          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of (a) personal delivery to, or other actual receipt by,
the party to be notified and (b) when sent, if sent by electronic mail during
normal business hours of the recipient, or, if not sent during the recipient’s
normal business hours, then on the recipient’s next business day. All
communications shall be sent to the Company at its address or e-mail address as
set forth below, to a Holder at the address or e-mail address as set forth
opposite the Holder’s signature on the signature page hereto, or to such other
address or e-mail address of a party as subsequently modified by written notice
given in accordance with this Section 6.




4

--------------------------------------------------------------------------------





 
If to the Company:
ACM Research, Inc.
   
42307 Osgood Road, Suite I
   
Fremont, California 94539
   
Attention: Vice President of Finance
   
Email: mark@acmrcsh.com



(c)          Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.


(d)          Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


(e)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
conflict of laws principles.


(f)          Section Headings. The captions and headings appearing at the
beginning of the various sections of this Agreement are for convenience of
reference only and shall not be given any effect whatsoever in the construction
or interpretation of this Agreement.


(g)          Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any action instituted in any court
of the United States or any state thereof having jurisdiction over the parties
and the matter, this being in addition to any other remedy to which they are
entitled at law or in equity.


(h)          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.


(i)          Termination. This Agreement may be terminated with respect to any
Holder at any time by the mutual written consent of the Company and such Holder.
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall terminate (A) in the event that the representative of the Underwriters, on
the one hand, or the Company, on the other hand, advises the other in writing,
prior to the execution of the Underwriting Agreement that it has determined not
to proceed with the Offering, (B) if the Underwriting Agreement is terminated or
(C) if the Underwriting Agreement has not been executed and delivered by the
parties thereto on or before September 30, 2019. If this Agreement is
terminated, the Company will have no obligation to purchase the Repurchase
Shares and the Holders will have no obligation to sell the Repurchase Shares
hereunder, and no party will have any further obligation hereunder.


(j)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any party may execute
this Agreement by the delivery of a facsimile signature, which signature shall
have the same force and effect as an original signature. Counterparts may be
delivered via electronic mail (including pdf or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.




5

--------------------------------------------------------------------------------


(k)          Waiver. K&L GATES LLP, COUNSEL TO THE COMPANY, DRAFTED THIS
AGREEMENT AND SUCH COUNSEL IS ACTING ONLY AS COUNSEL TO THE COMPANY AND NOT AS
COUNSEL TO ANY OF THE HOLDERS. EACH OF THE HOLDERS WAS ADVISED TO, AND HAD THE
OPPORTUNITY TO, CONSULT WITH THEIR OWN INDEPENDENT SEPARATE COUNSEL IN
CONNECTION WITH THEIR REVIEW AND EXECUTION OF THIS AGREEMENT.


In Witness Whereof, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.



 
ACM Research, Inc.
         
By:
/s/ David H. Wang
   
Name:
David H. Wang
   
Title:
President and Chief Executive Officer
         
Shengxin (Shanghai) Management Consulting Limited Partnership
         
By:
/s/ Jian Wang
   
Name:
Wang, Jian
   
Title:
General Partner
         
Address:
Redacted
   
Email:
Redacted
           
Sotheara Cheav
         
/s/ Sotheara Cheav
 
Signature
           
Address:
Redacted
   
Email:
Redacted
           
Fuping Chen
         
/s/ Fuping Chen
 
Signature
           
Address:
Redacted
   
Email:
Redacted
 



6

--------------------------------------------------------------------------------





 
Haiping Dun
         
/s/ Haiping Dun
 
Signature
           
Address:
Redacted
   
Email:
Redacted
           
Chenming Hu
         
/s/ Chenming Hu
 
Signature
           
Address:
Redacted
   
Email:
Redacted
           
Tracy Liu
         
/s/ Tracy Liu
 
Signature
           
Address:
Redacted
   
Email:
Redacted
           
David H. Wang
         
/s/ David H. Wang
 
Signature
           
Address:
Redacted
   
Email:
Redacted
 





7

--------------------------------------------------------------------------------


Schedule I


The proceeds, net of underwriting discount, received by the Company from sales
of up to an aggregate of 295,826 Over-Allotment Shares, without regard to the
number of Over-Allotment Closings at which those Over-Allotment Shares were
issued and sold, shall be used to purchase Repurchase Shares from the several
Holders in accordance with the indicated percentages:
Holder
Percentage
Sotheara Cheav
5.0
%
Fuping Chen
6.7
%
Haiping Dun
10.7
%
Chenming Hu
8.3
%
Tracy Liu
0.8
%
Shengxin (Shanghai) Management Consulting Limited Partnership
57.8
%
David H. Wang
10.7
%
 
100.0
%

If the cumulative number of Over-Allotment Shares issued and sold by the Company
exceeds 295,826, then the proceeds, net of underwriting discount, from the sale
of any additional Over-Allotment Shares shall be used to purchase Repurchase
Shares from the following Holders in accordance with the indicated percentage
allocations:
Holder
Percentage
Haiping Dun
50.0
%
David H. Wang
50.0
%
 
100.0
%




--------------------------------------------------------------------------------